UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 18-3084

         In re: Nuverra Environmental Solutions, Inc., a/k/a Heckmann Corporation
                              a/k/a Rough Rider Escrow, Inc., et al.,
                                                                   Debtor

                                     David Hargreaves,
                                                Appellant

                               (D. Del. No. 1-17-cv-01024)

Present: JORDAN, KRAUSE, and RESTREPO, Circuit Judges


                                        ORDER

       The opinion issued on January 6, 2021 is hereby amended as follows. On page 3
of the concurring opinion, the final sentence is amended to read: “Because I would
confine equitable mootness to the narrow role envisioned by our precedents, reach the
merits questions outlined above, and ultimately resolve this appeal in favor of the
reorganized debtors, I concur only in the judgment.”


                                                      By the Court,

                                                      s/ Cheryl Ann Krause

                                                      Circuit Judge

Dated:         February 2, 2021

SLC/cc:        Counsel of Record